





CHANGE IN CONTROL AGREEMENT


This Change in Control Agreement (this “Agreement”) by and between Highland
Bankshares, Inc., a Virginia corporation (the “Company”), Highlands Union Bank,
a Virginia state-chartered bank and wholly owned subsidiary of the Company (the
“Bank” and, together with the Company, the “Employer”), and [________], a
resident of [________] (the “Executive”), is made and entered into as of the
[__] day of [___], 2019 (the “Effective Date”).


W I T N E S S E T H :
WHEREAS, the Executive is a key employee of the Employer, and the Employer
desires to provide the Executive with certain additional compensation and
benefits in the event that a Change in Control (as defined herein) of the
Employer occurs; and
WHEREAS, in accordance with the foregoing, the Employer will make a severance
payment to the Executive if the Executive’s employment is terminated by the
Executive for Good Reason or by the Employer other than for Cause (as such terms
are defined herein) following a Change in Control, all as specifically set forth
in this Agreement;
NOW, THEREFORE, in consideration of the above premises, the promises hereinafter
set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by both parties, it is hereby
agreed as follows:
1.    Certain Definitions.
(a)    “Affiliate” shall mean any business entity controlled by, controlling or
under common control with the Employer.
(b)    “Business” shall mean the operation of an insured depository institution,
including, without limitation, the solicitation and acceptance of deposits of
money and commercial paper, the solicitation and funding of loans and the
provision of other banking services.
(c)    “Cause” shall mean termination because of the Executive’s (i) commission
of an act of fraud, embezzlement, theft or proven dishonesty, or any other
illegal act or practice (whether or not resulting in criminal prosecution or
conviction), or any act or practice which the Company’s or the Bank’s Board of
Directors shall, in good faith, deem to have resulted in the Executive’s
becoming unbondable under the Employer’s or any Affiliate’s fidelity bond; (ii)
willful engagement in misconduct which is deemed by the Board of Directors, in
good faith, to be materially injurious to the Employer or any of its Affiliates,
monetarily or otherwise, including, but not limited to, improperly disclosing
trade secrets or other confidential or sensitive business information and data
about the Employer or any of its Affiliates and competing with the Employer or
any of its Affiliates, or soliciting employees, consultants or customers of the
Employer or any of its Affiliates in violation of law or any employment or other
agreement to which the Executive is a party; or (iii) willful and continued
failure or habitual neglect to perform his duties with the Employer or any of
its Affiliates substantially in accordance with the operating and personnel
policies and procedures of the Employer or its Affiliate generally applicable to
all their employees. For purposes of this Agreement, no act or failure to act by
the Executive shall be deemed be “willful” unless done or omitted to be done by
Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interest of the Employer and/or any
Affiliate. “Cause” under either (i), (ii) or (iii) shall be determined by the
Board





--------------------------------------------------------------------------------





of Directors. The determination of “Cause” may be made by the Company’s or
Bank’s Board of Directors solely for purposes of this Agreement and without
regard to any other purpose of the Company.


(d)    “Change in Control” shall mean as defined in the Company’s 2018
Restricted Stock Plan as set forth in the Company’s definitive proxy statement
on Schedule 14A, filed with the Securities and Exchange Commission on April 30,
2018, and the award agreements entered into under such plan.


(e)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(f)    “Competing Business” shall mean any business that, in whole or in part,
is the same or substantially the same as the Business.
(g)    “Good Reason” shall mean good reason as defined by Treasury Regulation §
1.409A-1(n)(2)(ii); provided Treasury Regulation § 1.409A-1(n)(2)(ii)(A)(2)-(4)
shall be excluded in the event [(i) the Executive is offered a position as
[_____], or equivalent or higher position, by the acquiring entity immediately
following a Change in Control, or (ii)] The bracketed language is not included
in Gray’s change in control agreement. if the Executive does not provide a
Notice of Termination within one business day following a Change in Control,
then, effective upon a Change in Control, the definition of “Good Reason” shall
exclude Treas. Reg. § 1.409A-1(n)(2)(ii)(A)(2)-(4).


(h)    “Customer” shall mean any person or entity that has an account with, loan
from, an investment or deposit with the Employer or any of its Affiliates, or
that has received or used other financial or investment products or services
from the Employer or any of its Affiliates at any time within the twelve (12)
months immediately prior to the date of termination of the Executive’s
employment.
(i)    “Notice of Termination” shall mean a written notice of termination from
the Executive to the Employer which specifies an effective date of termination,
indicates the specific reason for termination, and sets forth the Good Reason
event which, except as required in Section 1(g) to be provided more promptly,
shall have occurred no more than 90 days prior to the date of the notice and
provides the Employer not less than 30 days to remedy the condition.


(j)    “Prospect” shall mean any person or entity who has not previously done
business with the Employer or its Affiliates, but who had one or more
communications with Executive within the six (6) months immediately before the
Executive’s end of employment with the Employer where such person or entity
applied for a loan, inquired about establishing an account or making an
investment, or otherwise had discussions with Executive about utilizing or
obtaining service(s) and/or product(s) offered by the Employer or its
Affiliates.


(j)    “Terminate,” “terminated,” “termination,” or “termination of employment”
shall mean separation from service as defined by Treasury Regulation §
1.409A-1(h).


(k)    “Territory” shall mean a radius of 30 miles from the main office or any
branch office of the Employer; provided, however, if the Executive does not
provide a Notice of Termination within one business day following a Change in
Control, then, effective upon a Change in Control, the “Territory” shall include
the main office or any branch office immediately following a Change in Control.
2.    Term. The initial term of this Agreement shall be for a one (1) year
period beginning on the execution date of this Agreement and ending on the one
(1) year anniversary thereof. This Agreement will automatically renew for
subsequent one (1) year periods (each a “Renewal Period”) unless, at least 30
days prior to the beginning of a Renewal Period, the Employer shall give notice
to the Executive that this Agreement shall not be so renewed. Upon proper notice
that the Agreement in place will not be renewed, the Employer





--------------------------------------------------------------------------------





may, at its own discretion, elect to offer the Executive a revised Change in
Control Agreement. Notwithstanding anything herein the contrary, this Agreement
shall terminate one (1) year after a Change in Control.
3.    Terms of At-Will Employment.
(a)    Executive and the Employer acknowledge that the employment of the
Executive by the Employer is “at will” and Executive shall have no rights to
continued employment under this Agreement.
(b)    Notwithstanding the at-will nature of Executive’s employment, during the
term of the Executive’s employment by the Employer the Executive agrees to
devote the Executive’s full business time and attention to the business and
affairs of the Employer and, to the extent necessary to discharge the
responsibilities assigned to the Executive by the Board of Directors, to use the
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities.
4.    Change in Control Payment; Release of Claims.
(a)    Upon the termination of the Executive’s employment by (i) the Executive
for Good Reason upon delivery of a Notice of Termination to the Employer, or
(ii) the Employer other than for Cause, in each case simultaneously with or
within one year after the occurrence of a Change in Control, the Employer shall
pay the Executive (or in the event of his death during the term of this
Agreement, his estate) in cash within 60 days of the date of termination,
severance compensation in an amount equal to $[current annual salary times 1.0];
provided, however, that such amount shall be reduced by the aggregate amount of
any salary and bonus paid by the Employer to the Executive for any services
provided by the Executive that were performed during the time period that begins
at the date of a Change in Control and ends on the day of the termination of the
Executive’s employment. In addition, the foregoing shall be in addition to any
other rights that the Executive may be entitled to under any other agreements
with, or benefit plans (health, welfare, PTO retirement, etc.) of, the Employer.
(b)    Within 60 days of termination of the Executive’s employment, and as a
condition to the Employer’s obligation to make any payment hereunder, the
Employer and the Executive shall enter into a mutually satisfactory form of
release which shall acknowledge such remaining obligations and discharge both
parties, as well as the Employer’s officers, directors and employees with
respect to their actions for or on behalf of the Employer, from any other claims
or obligations arising out of or in connection with the Executive’s employment
by the Employer, including the circumstances of such termination. As a further
condition to the Employer’s obligation to make any payment hereunder, the
Executive may not revoke such release within the revocation period stated in
such release and, if the Executive revokes such release, the Executive hereby
agrees to pay over, retransfer and redeliver to the Employer any sums paid by
the Employer to the Executive pursuant to this Agreement. Further provided that,
if such severance payment is made by the Employer, and if the 60 day period
spans two calendar years, regardless of when such release is executed by the
Executive, such severance payment must be made in the subsequent taxable year.


5.    Restrictive Covenants. In exchange for the promises contained herein, and
the consideration described in this Agreement, including the payments under
Section 4, the Executive agrees as follows, assuming payment is made to the
Executive under Section 4 hereof:
(a)    No Solicitation of Customers. If the Executive's employment with the
Employer is terminated within 12 months following a Change in Control, then for
a number of months equal to the quotient of the change in control payment under
Section 4 of this Agreement divided by the Executive’s monthly base pay (the
“Restricted Period”), the Executive shall not (except on behalf of or with the
prior written consent





--------------------------------------------------------------------------------





of the Employer), either directly or indirectly, on the Executive's own behalf
or in the service or on behalf of others, (A) solicit, divert, or appropriate to
or for a Competing Business, or (B) attempt to solicit, divert, or appropriate
to or for a Competing Business, any Customer or Prospect. For purposes of this
Section 5, “indirectly” means that the Executive cannot accomplish something
through another that he or she would be prohibited from doing under this
Agreement.
(b)    No Recruitment of Personnel. If the Executive's employment with the
Employer is terminated within 12 months following a Change in Control, then
during the Restricted Period, the Executive shall not, either directly or
indirectly, on the Executive's own behalf or in the service or on behalf of
others, (A) solicit, divert, or hire away, or (B) attempt to solicit, divert, or
hire away, to any Competing Business located in the Territory, any employee of
or consultant to the Employer or any of its Affiliates, regardless of whether
the employee or consultant is full-time or temporary, the employment or
engagement is pursuant to written agreement, or the employment is for a
determined period or is at will. For purposes of this Section 5, “indirectly”
means that the Executive cannot accomplish something through another that he or
she would be prohibited from doing under this Agreement.
(c)    Non-Competition Agreement. If the Executive's employment with the
Employer is terminated within 12 months following a Change in Control, then
during the Restricted Period, the Executive shall not (without the prior written
consent of the Employer) compete with the Employer or any of its Affiliates by,
directly or indirectly, forming, serving as an organizer, director or officer
of, or consultant to, or acquiring or maintaining more than a 1% passive
investment in, an institution entity engaging in the same “Business” of Employer
as defined herein, or holding company therefor if such entity or its holding
company has one or more offices or branches located in the Territory.
Notwithstanding the foregoing, the Executive may serve as an officer of or
consultant to a depository institution or holding company therefor even though
such institution operates one or more offices or branches in the Territory, if
the Executive's employment does not directly involve, in whole or in part, the
depository financial institution's or holding company's operations in the
Territory. For purposes of this Section 5, “indirectly” means that the Executive
cannot accomplish something through another that he or she would be prohibited
from doing under this Agreement.
(d)    Reasonable Restraint. It is agreed by the parties that the foregoing
covenants in this Agreement are necessary for the legitimate business interests
of Employer and impose a reasonable restraint on Executive in light of the
activities and business of Employer on the date of the execution of this
Agreement.
(e)    Consideration; Remedies for Breach; Non-Waiver. Executive acknowledges
and agrees that valid consideration has been given to Executive by Employer in
return for the promises of Executive set forth herein. Executive recognizes and
agrees that a breach by Executive of any covenant contained in this Agreement
would cause immeasurable and irreparable harm to Employer. In the event of a
breach or threatened breach of any covenant contained herein, Employer shall be
entitled to temporary and permanent injunctive relief, restraining Executive
from violating or threatening to violate any covenant contained herein, as well
as all costs and fees incurred by Employer, including attorneys’ fees, as a
result of Executive’s breach or threatened breach of the covenant. Employer and
Executive agree that the relief described herein is in addition to such other
and further relief as may be available to Employer at equity or by law. Nothing
herein shall be construed as prohibiting Employer from pursuing any other
remedies available to it for such breach of threatened breach, including the
recovery of damages from Executive. Failure of the Employer to enforce any of
the provisions of this Agreement or any rights with respect thereto shall in no
way be considered a waiver of such provisions or rights or in any way otherwise
affect the validity of this Agreement.
6.    Compliance with Section 280G. The parties intend that the severance
payments provided for herein are reasonable compensation for the Executive’s
services to the Employer and shall not constitute





--------------------------------------------------------------------------------





“excess parachute payments” within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), and any regulations thereunder.
If tax counsel appointed by the Employer determines that any or the aggregate
value (as determined pursuant to Section 280G of the Code) of all payments,
distributions, accelerations of vesting, awards and provisions of benefits by
the Employer to or for the benefit of Executive (whether paid or payable,
distributed or distributable, accelerated, awarded or provided pursuant to the
terms of this Agreement or otherwise) (a “Payment”) would constitute an “excess
parachute payment” within the meaning of Section 280G of the Code and be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), such
Payment shall be reduced to the least extent necessary so that no portion of the
Payment shall be subject to the Excise Tax. The Payment shall be reduced, if
applicable, by the Employer in the following order of priority: (A) reduction of
any cash severance payments otherwise payable to the Executive that are exempt
from Section 409A of the Code; (B) reduction of any other cash payments or
benefits otherwise payable to the Executive that are exempt from Section 409A of
the Code, but excluding any payments attributable to any acceleration of vesting
or payments with respect to any equity award that are exempt from Section 409A
of the Code; (C) reduction of any payments attributable to any acceleration of
vesting or payments with respect to any equity award that are exempt from
Section 409A of the Code, in each case beginning with payments that would
otherwise be made last in time; and (D) reduction of any other payments or
benefits otherwise payable to the Executive on a pro-rata basis or such other
manner that complies with Section 409A of the Code, but excluding any payments
attributable to any acceleration of vesting and payments with respect to any
equity award that are exempt from Section 409A of the Code.
7.     Compliance with Section 409A. All payments that may be made pursuant to
this Agreement are intended to qualify for an exclusion from Section 409A of the
Code and any related regulations or other pronouncements thereunder and, to the
extent not excluded, to meet the requirements of Section 409A of the Code. Any
payments made under Section 4 of this Agreement which are paid on or before the
last day of the applicable period for the short-term deferral exclusion under
Treasury Regulation § 1.409A-1(b)(4) are intended to be excluded under such
short-term deferral exclusion. Any remaining payments under Section 4 are
intended to qualify for the exclusion for separation pay plans under Treasury
Regulation § 1.409A-1(b)(9), if applicable. Each payment made under Section 4
shall be treated as a “separate payment”, as defined in Treasury Regulation §
1.409A-2(b)(2), for purposes of Code Section 409A. Further, notwithstanding
anything to the contrary, all separation payments payable under the provisions
of Section 4 shall be paid to the Executive no later than the last day of the
second calendar year following the calendar year in which occurs the date of
Executive’s termination of employment. None of the payments under this Agreement
are intended to result in the inclusion in Executive’s federal gross income on
account of a failure under Section 409A(a)(1) of the Code. The parties intend to
administer and interpret this Agreement to carry out such intentions. However,
the Employer does not represent, warrant or guarantee that any payments that may
be made pursuant to this Agreement will not result in inclusion in the
Executive’s gross income, or any penalty, pursuant to Section 409A(a)(1) of the
Code or any similar state statute or regulation. Notwithstanding any other
provision of this Agreement, to the extent that the right to any payment
(including the provision of benefits) hereunder provides for the “deferral of
compensation” within the meaning of Section 409A(d)(1) of the Code, if the
Executive is a “Specified Employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code on the date of the Executive’s termination (the
“Separation Date”), and if an exemption from the six month delay requirement of
Code Section 409A(a)(2)(B)(i) is not available, then no such payment shall be
made or commence during the period beginning on the Separation Date and ending
on the date that is six months following the Separation Date or, if earlier, on
the date of the Executive’s death. The amount of any payment that would
otherwise be paid to the Executive during this period shall instead be paid to
the Executive on the first day of the first calendar month following the end of
the period.
8.    Compliance with Regulatory Restrictions. Notwithstanding anything to the
contrary herein, any compensation or other benefits paid to the Executive shall
be limited to the extent required by any federal





--------------------------------------------------------------------------------





or state regulatory agency having authority over the Employer. The Executive
agrees that compliance by the Employer with such regulatory restrictions, even
to the extent that compensation or other benefits paid to the Executive are
limited, shall not be a breach of this Agreement by the Employer. In the event
that the Employer is subject to Part 359 of the FDIC Rules and Regulations (12
C.F.R. § 359, et seq.), any payment to be paid pursuant to Section 4 will be
made only as permitted by applicable federal regulations.
9.    Miscellaneous.
(a)    Governing Law. This Agreement and all rights hereunder shall be governed
by the laws of the Commonwealth of Virginia, except to the extent governed by
the laws of the United States of America in which case federal laws shall
govern. Any action brought by any party to this Agreement shall be brought and
maintained in a court of competent jurisdiction in Commonwealth of Virginia.
(b)    Successors.
(i)This Agreement is personal to the Executive and without the prior written
consent of the Employer shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
(ii)This Agreement shall inure to the benefit of and be binding upon the
Employer and its successors and assigns. This Agreement shall not be terminated
by any merger or consolidation whether or not the Employer is the consolidated
or surviving depository institution or corporation or by transfer of all or
substantially all of the assets of the Employer to another such institution or
corporation if there is a surviving or resulting institution or corporation in
such transfer.
(c)    Amendments. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
(d)    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery (which shall include delivery via
Federal Express or UPS) to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:
If to the Executive:
    
[___________]
                
                

If to the Employer:
    
Highlands Bankshares, Inc.
Highlands Union Bank
340 West Main Street
Abingdon, Virginia 24210        
Attn: Robert W. Moser, Jr., Chairman of the Board of Directors


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(e)    Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force and effect





--------------------------------------------------------------------------------





(f)    Severability. If any provision of this Agreement or the application of
any provision hereof to any person or circumstance is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstance shall not be
affected, and the provision so held to be invalid, unenforceable or otherwise
illegal shall be reformed to the extent (and only to the extent) necessary to
make it valid, enforceable and legal; provided, however, if the provision so
held to be invalid, unenforceable or otherwise illegal cannot be reformed so as
to be valid and enforceable, then it shall be severed from, and shall not affect
the enforceability of, the remaining provisions of the Agreement.
(g)    Withholding. The Employer may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.
(h)    Entire Agreement. This Agreement embodies the entire agreement between
the parties with respect to the subject matter addressed herein. This Agreement
shall supersede any other agreement between the parties with respect to the
subject matter hereof.
(i)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.
(j)    Confidentiality. Without the prior written consent of the Employer,
Executive shall not disclose the contents of this Agreement, including the
amount of the monetary payments, except to Executive's (a) spouse, (b)
attorney(s), (c) accountant(s) and/or tax preparer(s), (d) as may be required by
law, or (e) as necessary to enforce the terms of this Agreement. Executive shall
notify anyone to whom the terms of this Agreement are disclosed of the
confidentiality provision of this Agreement.
[Signatures appear on the following page.]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Change in Control
Agreement as of the date first above written.


                    
 
 
 
HIGHLANDS BANKSHARES, INC.
ATTEST:
 
 
 
By: ____________________________
 
 
By: ____________________________
 
 
 
 
 
 
Name:
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 

                    
 
 
 
HIGHLANDS UNION BANK
ATTEST:
 
 
 
By: ____________________________
 
 
By: ____________________________
 
 
 
 
 
 
Name:
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 



 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
 
 
 
 

                            

















